           Case 3:14-cv-00372-LRH-WGC Document 95 Filed 04/19/21 Page 1 of 2



 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5    BRENT MORRIS,                                          Case No. 3:14-cv-00372-LRH-WGC
 6                                         Petitioner,
             v.                                                             ORDER
 7
      RENEE BAKER, et al.,
 8
                                        Respondents.
 9

10          This habeas matter is before the Court on Petitioner Brent Morris’s failure to keep the Court
11   apprised of his current address. In September 2020, Petitioner notified the Clerk of Court that he
12   was released from custody at Central Michigan Correctional Facility and his address changed to
13   Detroit Rescue Mission, 19211 Anglin Street, Detroit Michigan, 48208 (ECF No. 82). On March
14   1, 2021, Petitioner filed a motion to extend time to respond to Respondents’ second motion to
15   dismiss (ECF No. 91) and the Court granted Petitioner’s motion (ECF No. 93). That order was
16   served on Petitioner via U.S. Mail at his address of record. The order was returned as undeliverable.
17   See ECF No. 94.
18          The Local Rules of Practice require all parties, including habeas petitioners, to immediately
19   file with the court written notice of any change of address. LR IA 3-1, LR 2-2. The Local
20   Rules also warn that failure to comply may result in dismissal of the action, with or
21   without prejudice, or other sanctions as the court deems appropriate. Id. See also Carey v. King,
22   856 F.2d 1439, 1441 (9th Cir. 1988) (“A party, not the district court, bears the burden of keeping
23   the court apprised of any changes in his mailing address.”).
24          Petitioner has not filed a notice of change of address or taken other action to further
25   prosecute this case. As Petitioner has failed to comply with the Local Rules, it is therefore ordered
26   that this action is dismissed without prejudice.
27   ///
28   ///


                                                         1
           Case 3:14-cv-00372-LRH-WGC Document 95 Filed 04/19/21 Page 2 of 2



 1          IT IS THEREFORE ORDERED that this action is dismissed without prejudice based on

 2   Petitioner’s failure to comply with the Local Rules.

 3          IT IS FURTHER ORDERED that the Clerk of Court is instructed to enter final judgment

 4   accordingly and close this case.

 5           DATED this 19th day of April 2021.

 6

 7                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     2
